                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


ROYAL MERCHANT HOLDINGS, LLC,
                                                   ORDER
                      Petitioner,
v.                                                 Case No. 2:19-MC-108

                                                   District Judge Dee Benson
 TRAEGER PELLET GRILLS, LLC,
                                                   Magistrate Judge Evelyn J. Furse
                      Respondent.


       Before the Court is the Report and Recommendation issued by the magistrate judge on

June 14, 2019 (Dkt. No. 27), recommending that the court dismiss this action for lack of subject

matter jurisdiction and deny as moot Royal’s Petition to Compel Compliance with Arbitral

Subpoena (Dkt. No. 2) and Traeger’s Short Form Discovery Motion to Quash or Modify Arbitral

Subpoena. (Dkt. No. 12.)

       The parties were notified of their right to file objections to the Report and

Recommendation within 14 days of service pursuant to 28 U.S.C. § 636 and Fed. R. Civ. P. 72.

As of the date of this Order, no objection has been filed to the Report and Recommendation.

       De novo review of all materials, including the record that was before the magistrate judge

and the reasoning set forth in the Report and Recommendation, has been completed. The

analysis and conclusion of the magistrate judge are correct and the Report and Recommendation

will be adopted.
       IT IS HEREBY ORDERED that the Report and Recommendation (Dkt. No. 27) is

hereby ADOPTED and this action is DISMISSED for lack of subject matter jurisdiction.



       Signed July 2, 2019

                                          BY THE COURT


                                          ________________________________________
                                              District Judge Dee Benson




                                                                                       2
